Filed 8/30/13 In re Bryan L. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re BRYAN L., a Person Coming Under
the Juvenile Court Law.                                             B245102

THE PEOPLE,                                                         (Los Angeles County
                                                                     Super. Ct. No. VJ40560)
         Plaintiff and Respondent,

         v.

BRYAN L.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Stephanie Davis, Juvenile Court Referee. Affirmed.


         Susan L. Ferguson, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                ___________________________________
       Bryan L. appeals from a judgment placing him in a camp-community placement
program for second degree robbery. We affirm.
                                         FACTS
       Bryan, born in 1997, has been a ward of the juvenile court under section 602 of the
Welfare and Institutions Code since 2010. On December 6, 2010, he admitted to battery
on a school employee in violation of Penal Code section 243.6. Bryan was seen loitering
outside the school campus after being suspended. When he was confronted by the school
safety officer, Bryan punched her and wrestled with her. He was placed home on
probation. On May 3, 2012, a second petition under Welfare and Institutions Code
section 602 was sustained against him for battery on a school employee. He threw a
book at his teacher’s face after the teacher suspended him for disrupting the class.
       On October 17, 2012, a third Welfare and Institutions Code section 602 petition
was filed against Bryan for second degree robbery (Pen. Code, § 211). On October 15,
2012, he forcibly took money from his mother. At the adjudication hearing on November
7, 2012, Bryan’s mother testified that she made a “mistake.” Bryan asked her to give him
money to buy a sweatshirt for school. When she told him she would not give him the
money until he behaved better, he snatched her wallet from her hands. She discovered
$20 missing from the wallet. She then called 911 to report the incident, but Bryan took
the phone away from her. Officer Jaime Baltazar from the Bell Police Department
responded to the incident and interviewed Bryan’s mother. He testified she was visibly
upset. She told him that Bryan grabbed her left hand and yanked $50 from her fist.
The juvenile court sustained the petition and placed Bryan in the custody of the probation
department with a maximum confinement of six years at a camp-community placement
program. Bryan timely appealed.
                                      DISCUSSION
       We appointed counsel to represent Bryan on appeal. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436, requesting we review the record
on appeal for arguable issues. We notified Bryan by letter that he could file a
supplemental brief if he wished. He has not responded to our letter. We have

                                             2
independently reviewed the record on appeal, and are satisfied that Bryan’s appointed
counsel fulfilled her duty, and that no arguable issues exist. (Ibid.; People v. Kelly (2006)
40 Cal.4th 106.)
                                      DISPOSITION
       The judgment is affirmed.




                                                         BIGELOW, P. J.
We concur:




              RUBIN, J.




              FLIER, J.




                                             3